Exhibit 10.61
                    , 200              
[Name]
[Address]
[Address]
     Re:   Indemnification Agreement
Dear                     :
     This letter agreement is to confirm that in consideration of your agreement
to serve as a director of Sysco Corporation, a Delaware corporation (the
“Corporation”), the Corporation hereby agrees to provide, by this contract, the
indemnification rights now provided to you as a director or officer of the
Corporation in the Corporation’s Restated Certificate of Incorporation, as
amended and Amended and Restated Bylaws (copies of which, in the form in effect
at the date hereof, are attached hereto) and to continue to provide you with
such rights as long as you serve as a director or officer of the Corporation
(regardless of any future modifications to the Corporation’s Bylaws or
Certificate of Incorporation), whether during your current term as a director or
officer or during any term of re-election, and after such service is completed,
for as long as you are exposed to any potential liability by reason of your
service as a director or officer of the Corporation. For purposes of this
agreement, indemnification rights shall include all related rights incorporated
within Article VII of the current Amended and Restated Bylaws, including but not
limited to the right to advancement of expenses and the right of the indemnitee
to bring suit. All such rights shall be deemed to be fully vested upon the
signing of this agreement, and any future amendments to the Certificate of
Incorporation or Bylaws shall not in any way reduce or otherwise impair your
rights as in effect as of the date hereof, regardless of whether such amendments
are made before or after a claim or action, with respect to which you seek
indemnification or advancement of expenses, is made or brought against you. As a
point of clarification, you shall have the same rights with respect to a claim
made or action brought after you cease to be a director of the Corporation as
you would have respect to such claim made or action brought while you continue
to be a director of the Corporation. This agreement may not be amended without
the written consent of both parties.
     If the foregoing meets with your approval, please sign both copies of this
letter and return one of them to me.
Very truly yours,
SYSCO CORPORATION

             
 
  By:        
 
     
 
   
 
      Name:    
 
      Title:    

Agreed to and accepted this
                     day of                     , 200               .
                                                            
[Name]
Attachments

 